Lumpkin, Justice.
Hudson and Walker sought to review by certiorari the action of the board of commissioners of roads and revenues of Floyd county in changing the line between two militia districts. The refusal of the judge of the superior court to sanction the petition for certiorari is the eri’or assigned. In our opinion, the judge wTas right. The strong intimation of this court in Hillsman v. Harris, 84 Ga. 436, that the action of the ordinary in changing district lines is final, and not subject to review by the writ of certiorari, or otherwise, is now adopted as the correct law upon this question. Of course, it makes no difference in principle that, in the present case, the action complained of was taken by the board of county commissioners instead of the ordinary, they having jurisdiction of the matter. The reasons given by Chief Justice Bleckley in the case cited are, we think, sufficient, and conclusive upon the question presented.
The case of Leathers v. Furr, 62 Ga. 421, relied on by counsel for the plaintiffs in error, is not at all like the present case. That case involved litigation between two individuals concerning a private way, the one alleging a right to the use of the way and seeking to have obstructions removed therefrom, and the other denying and contesting this right.
Inasmuch as the judge of the superior court properly declined to assume jurisdiction of the petition presented to him, this court is also without jurisdiction in the matter; and accordingly, we have ordered the writ of error to be dismissed, thus following the practice indicated in Pope, trustee, v. Jones, 79 Ga. 487.

Writ of error dismissed.